Citation Nr: 1138633	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO. 09-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

 Entitlement to a compensable rating for malaria and residuals of malaria.


REPRESENTATION

Appellant represented by:	Gerald K. Smith, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony at a June 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.
This appeal was remanded in August 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

This matter was remanded in August 2010 for the conduct of a clarifying VA medical examination. The Board has reviewed the medical examination results but  finds that the record is not sufficiently developed for appropriate appellate review. 

The Veteran is service-connected for malaria and asserts that he experiences recurrences of active malaria that began during his period of active service during World War II. Under the applicable rating code, a relapse of active malaria verified by the presence of parasites in blood smears and would warrant a 100 percent rating. Otherwise, residuals are to be rated under the appropriate systems in the rating schedule. See 38 C.F.R. § 4.88b, Diagnostic Code 6304. 

At a VA examination in April 2011, the examiner reported without further comment, that it was medically inadvisable for the Veteran to provide a thick blood smear to see if he had active malaria because he is receiving warfarin therapy. He opined that he could not provide a definitive opinion as to whether the Veteran has active malaria unless the Veteran were to provide a thick blood smear. 

There is no factual basis for the Board to review the primary question of whether the Veteran has active malaria under VA's Schedule for Rating Disabilities. Massey v. Brown, 7 Vet. App. 204 (1994). The Veteran is undoubtedly prescribed Coumadin (warfarin) therapy. However, it is unclear from the record whether a blood test would not accurately reflect the presence or absence of clinical evidence of malaria parasites; or whether the Veteran is not capable of undergoing complete blood testing such as he has previously done in December 2010; or whether such blood testing would present a danger to the Veteran; or whether the Veteran has refused to undergo such blood testing. As to the latter, the record indicates that the Veteran through his representative asserted that VA was refusing to administer such testing in August 2008. 

The Board therefore directs the claims files be forwarded to a VA cardiologist to determine whether there are any circumstances under which the Veteran might be able to provide a thick blood smear. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

The April 2011 VA examiner did comment, however, that malaria parasites were "exceedingly unlikely for any period of any duration." In another section of the report the examiner commented that "[a] current review of residual of malaria from up-to-date of the computer file [sic] revealed that recurrences are measured in days, weeks, and months, but not into years." The intended meaning of these statements appears to be that it is very unlikely that the Veteran continues to experience recurrences of active malaria. If the VA cardiologist determines that there are no circumstances under which the Veteran might provide a thick blood smear, the case must be returned for clarification and a fully reasoned explanation from a VA physician as to if or why it is unlikely that the Veteran currently has active malaria parasites. See 38 C.F.R. § 4.2 (Interpretation of examination reports).

The April 2011 VA infectious diseases examiner, a physician, additionally commented that "[r]eview of the quinacrine family, specifically of Atabrine revealed that the permanent side effects are those of the dermatologic findings." As a result, in June 2011 the Veteran was provided a VA dermatological examination. 

However, the June 2011 VA dermatological examination was provided by a physician's assistant. As to one form of skin cancer experienced by the Veteran, the examiner commented that although squamous carcinoma is a possibility from Atabrine use, most people with squamous cell carcinoma were not exposed Atabrine at all. He further noted that based on his consultation with a chief of dermatology at a VA Medical Center and a dermatologist with 35 years of clinical experience, that it was less likely than not that the Veteran's skin cancer was due to administration of Atabrine in service. The physician's assistant additionally related that the consensus of the dermatologists consulted with is that the relationship between Atabrine and squamous cell carcinoma is not a certainty and that there is no way to determine the exact cause in any given situation. However, the underlying rationale for these medical opinions, as related by experts in the field, was not provided. The claims file must be forwarded to a VA dermatologist for a clarifying opinion. See 38 C.F.R. § 4.2; Colvin, supra. 
 
Additionally, although the April 2011 VA examiner provided medical opinions and findings regarding the absence of residuals such as bladder symptoms, gastrointestinal symptoms, or hematologic effects of service-connected malaria, residuals of malaria, or treatment for malaria by Atabrine, the Veteran may continue to provide any relevant evidence on such matters and any identified additional relevant records of VA or private treatment must be sought. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all relevant records of VA and non-VA health care providers who have treated him for active malaria, residuals of malaria, or claimed residuals of treatment for malaria, to include skin lesions or skin cancer, bladder disability, or gastrointestinal or hematologic (blood) disorders, that may not have been previously sought or obtained by the RO. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. The Veteran must be informed that upon remand he is being provided the opportunity to submit additional evidence and argument as to whether he has active malaria, or skin disability, bladder disability, gastrointestinal symptoms, hematologic disability (generally, disorders of the blood) or other symptoms or disorders, related to malaria, residuals of malaria, or treatment by Atabrine for malaria during active service.

3. Forward the claims file to a VA cardiologist for an opinion as to whether there is any circumstance under which the Veteran can provide a thick blood smear for malaria parasites without risk to his cardiovascular health. If so, schedule the Veteran to provide a thick blood smear under the conditions set forth by the VA cardiologist.

Alternatively, the Veteran may provide a thick blood smear for malaria parasites from a private physician and submit the results to VA.

If scheduling of such a blood smear is found feasible by the VA cardiologist, without risk to the Veteran's health, the Veteran must be informed that he must attend this aspect of his scheduled examination, or provide the results of a privately conducted thick blood smear for malaria parasites, or his claim may be denied for failure to attend a VA examination for the limited purpose of obtaining a thick blood smear. See 38 C.F.R. § 3.655. 

If such thick blood smear testing is found to be medically or factually infeasible; or the Veteran refuses to undertake such testing, the cardiologist must fully report the circumstances and the reasons for the failure or non-feasibility of such testing. 

4. Forward the claims file for opinions to be provided by VA physicians with adequate expertise in infectious diseases and disease of the skin for the purpose of 

(i) determining whether he has experienced recurrences of malaria during the period from June 2007 through the present time, but if, and only if, the VA cardiologist found that it was not medically advisable for the Veteran to provide a thick blood smear; and

(ii) determining whether the Veteran has current skin disability attributable to having taken Atabrine for malaria.

If, and only if, an examiner determines that further physical examination is necessary to provide the requested medical opinions, such an examination must be scheduled.

If deemed appropriate by any examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

However, as the Veteran is elderly and has significant health concerns, even if the Veteran does not appear for any requested examination, the claims file must be reviewed by the physicians for the purpose of rendering the requested opinions, to the extent practical, based on a review of the medical records in the claims file.

The following considerations will govern the examinations or opinions:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners. The examiners must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(i) The records reviewed by the examiners must include service treatment records pertaining to diagnosis and treatment of malaria. In December 1945 malaria due to p. falciparum was diagnosed. The service treatment records show that the Veteran was treated with Atabrine during active service. He was granted service connection for malaria in February 1946, shortly after his discharge from service. He was found to have a recurrence of malaria in July 1947.

(b) The examiners must be referenced to supporting medical documentation received from the Veteran's spouse, who reportedly has a degree in biochemistry, that Atabrine can be harmful, and that the strain of malaria documented in the service treatment records, plasmodium falciparum, can lie dormant in the body for many years and can be particularly dangerous as compared to the other bacteria known to cause malaria. She has submitted what she describes as copies and quotes of pages from the Merck Manual and a Handbook of Diseases to support her assertions. These and related material were received into the claims file in May 2010, with annotations from the Veteran's spouse.

(c) If and only if the VA cardiologist finds that the Veteran was for medical reasons unable to provide a thick blood smear to test for malaria parasites, a physician with sufficient expertise in infectious diseases must render an opinion as to whether the Veteran has experienced recurrences of active malaria for the period from June 2007 forward, with a fully reasoned explanation. 

The infectious disease examiner must clarify the opinion set forth in an April 2011 VA examination report, that it is "exceedingly unlikely for any period of any duration" that the Veteran would have active malaria parasites, and that "[a] current review of residual[s] of malaria from up-to-date [review] of the computer file revealed that recurrences are measured in days, weeks, and months, but not into years." With citation to medical literature or personal clinical experience, as appropriate, the examiner must provide a fully reasoned explanation for his or her clarifying opinion.

(d) The dermatologic physician must render an opinion as to whether the Veteran has permanent cancerous or non-cancerous residuals of administration of Atabrine affecting the skin, and if so, the nature and extent of those residuals. The examiner must discuss the risk factors for the Veteran's cancers of the skin in his discussion of the likelihood that the Veteran's cancers of the skin are due to administration of Atabrine during World War II.

The examiner must also provide an opinion as to whether it is medically feasible that the Veteran would continue to sweat yellow liquid, as a residual of in-service administration of Atabrine, over 60 years after discharge from active service. 

The dermatologic examiner must be referenced to the following:

(i) Physical examination results, history, diagnoses, and opinions as set forth by a VA physician's assistant in June 2011.

(ii) In a letter dated in August 2010, Harold J. Luber, M.D., wrote that the Veteran had been under his practice's dermatologic care since 2003. He recounted that during this time the Veteran had been treated for multiple cutaneous malignancies including basal cell carcinoma, squamous cell carcinoma and melanoma in situ. He provided no opinion as to whether the Veteran's skin cancer was a residual of administration of Atabrine for malaria during active service.

(iii) A paragraph from a medical literature in the claims file entitled "Atabrine in Rheumatic Diseases," referenced by the Veteran's spouse, states that during World War II 120,000 Australian troops received Atabrine and 2,000 developed rashes. Of those with rashes, eight percent were eczematous and 20 percent were lichenoid or exfoliative. Lichen planus was observed in one on 2,000 soldiers given 100 mg daily and in 500 given 200 mg. daily. The dermatitis promptly resolved with discontinuation, although in 5 percent of cases there was a mild reversible dermatitis.

(iv) A summary of a 1981 medical article from the Journal of the American Academy of Dermatology, as printed from www.quinacrine.com, provided to the RO from the Veteran's wife, states that in order to assess the side effects of any drugs, many thousands of patients may have to be observed, and the observation may have to extend over decades. It notes that quinacrine was used as a malarial-suppressive drug by allied soldiers during World War II. The most commonly occurring side effect noted was a drug eruption. This "at times led to permanent sequelae at an early stage." Further observation revealed late sequelae occurring 7 to 17 years after service. Two of these late sequelae were observed to become malignant, and in most cases the palmar aspect was involved, which is an area that rarely shows malignant change. The article further notes that it has been observed that quinacrine can be instrumental in inducing skin cancers as late as 34 years after ingestion.

(e) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are requested to provide a fully reasoned explanation for their opinions, based on their clinical experience, medical expertise, and established medical principles.

(f) If a requested opinion cannot be provided without resort to pure speculation, the examiner must so state. However, any such determination must be supported by a fully reasoned explanation. Examples of reasons are the lack of appropriate expertise on the part of the clinician or the matter being beyond the current state of learning and knowledge in the field of medicine.

4. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


